DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/15/2021
Claims 1 – 32 are cancelled.
Claims 33, 43, 44, 46, 57, 59, 70, 72, 73 are amended.
Claims 74 is newly presented.
Claims 33 – 74 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The Examiner notes that claims 33, 46, 59, 72, and 73 have been amended with limitations which are similar to, but not the same as dependent claims 44, 57, and 70. For example, amended claim 33 recites: “... Update the visual articulation interface representation in response to user input related to a change in position of at least one of the target bone model and the prosthesis model” while previously claim 44 recites “wherein the processor unit is further configured to  update the visual articulation interface representation in response to a user input including the indication of the change in position of one or both of the target bone and prosthesis models.” While these limitations are similar, the amended claims have a broader scope because an input “related” to something do not necessarily include those items while inputs “including” those items do include them. Therefore the scope of the amended dependent claims have been changed.

Response to Arguments
Claim Rejections – 35 USC § 112
The Applicant has properly amended claim 43 to overcome the rejection under 35 USC 112. Therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
1. The Applicant argues that the independent claims have been amended to recite “in response to user input related to a change in position of at least one of the target bone model and the prosthesis model” and then citing the instant specification at paragraphs 21 – 23, par 58 – 60, 36 – 40, Figures 3 – 4 indicates that “inputs related to a change” are to “selectively scale, translate, rotate, or perform any combination of manipulation over one or both the target bone model” and that this is done for assessment and then incorporation into a surgical plan. The Applicant then argues that this is not made obvious by the combination of prior art. 

In response the Examiner notes the Lavallee_2012 teaches, at paragraph 52, “in one exemplary embodiment, the invention provides a system for planning the position and size of a prosthesis based manual selection and positioning by the surgeon. Once an initial implant size and shape is selected and displayed on the screen, the system can indicate to the surgeon the difference in shape... this can be effectively accomplished by superimposing a map on the bone or implant displayed on the screen that depicts the difference...”. This is further discussed in paragraphs 110 and 111 which teach that the bone model and implant model are visually highlighted “in real-time” referencing Figures 3A -C which illustrated three different “perspective views of the implant file superimposed on a bone model in three different positions with various maps to show the degree of fit between the selected model and the bone model.” Therefore Lavallee_2012 clearly make obvious to one of ordinary skill in the art the notion of user inputs relating to position by teaching that “manual selection and positioning by the surgeon” and teaching multiple perspectives of the selected bone model and implant model being updated “in real-time.”  Nevertheless; Lavallee_2012 does not explicitly teach any particular input. Therefore the Examiner finds the Applicants argument persuasive. The rejection is withdrawn.

Upon additional search and consideration; however, it was found that the amended claim limitations are made obvious by Uthgenannt_2010 as outlined in the body of the Office action below.

2. The Applicant argues, with regard to Claim 34, that “while morphological shape is considered (by Lavallee_2012) during the comparison of the implant to the anatomical bone, the morphological shape is not taught as a factor in partitioning the model into segments and/or determining corresponding segments of the bone model and the implant model as required by amended claim 33.”

In response the Examiner fist notes that Claim 33 has not been amended in the way argued by the Applicant. Claim 33 was not amended to include elements of claim 34. Therefore; the Applicant’s argument appears to be in error.

Second, the Examiner has considered this argument on its merits and it is not persuasive. Lavallee_2012 explicitly states at paragraph 25: “and yet another aspect, the present invention can provide a system that displays numerically and graphically on a screen the difference between the morphology of the bone and the shape of the implant using different display representations for the normal and pathological areas...”. This clearly indicates that “areas” are partitioned into normal or pathological according to a “difference between” (i.e., based on) morphology of the bone and the shape of the implant. Furthermore; Lavallee_012 teaches at paragraph 54: that implant position and size selection/planning is based on criteria that includes “morphology matching criteria.”

Therefore Lavallee_2012 clearly would have made obvious to one of ordinary skill in the art that morphology is used as a factor in partitioning the model into segments which match and segments which do not match. An illustration of this is shown in Fig. 4 for example.

All dependent claims depend from rejected base claims.

End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


(1) Claims 33 - 73 are rejected under 35 U.S.C. 103 as being unpatentable over Lavallee_2012 (US 2012/0271599 A1) in view of Bernhardt_2012 (Comparison of Bone-Implant Contact and Bone-Implant Volume Between 2D-Histological Sections and 3D-SRuCT Slices, European Cells and Materials Vol. 23 2012 (pages 237 – 248) DOI: 10.22203/eCM.v023a18) in view of Blau_2009 (2009/0209851) in view of Uthgenannt_2010 (2010/0324692).

Claim 33. Lavallee_2012 makes obvious “A prosthesis-alignment (par 22: “… the present invention can provide a system that aligns the position of an implant such that the external surface of the implant best fits the original anatomy of the patient’s joint surface…”; par 62: “the implant position is based on geometrical alignment criteria, but the size must be chosen so that the distance between the implant model and the bone model is minimized on the anterior and on the posterior surfaces…”) computing device (abstract: “a computer-assisted orthopedic surgery system includes a device…”; page 6 item 1: “a computer that is configured… display on a screen the three dimensional implant model of the first implant, wherein the computer superimposes on the screen the implant model on top of the model of the first bone…”), configured to: calculate one or more regional misalignments between a target bone model including a representation of a first surface of the target bone including an articulation surface of the target bone and a prosthesis model including a representation of a second surface of the prosthesis (par 110: “… the differences, which reflect a degree of distance where the implant model departs from the bone model in localized areas, can be illustrated using a color map… to show regions where the two models depart the greatest… varying degree of fit…”; par 10: “… dimensions of bone in different areas and comparing these with the corresponding dimensions of a particular size of one type of implant…”; par 13: “… computer to that aligns the position of an implant such that the external surface of the implant best fits the original anatomy of the patient’s joint surface in certain critical areas…” par 76: “… discriminating score based on morphological shape mainly consists in the computation of a mean squared distance between two surfaces in predetermined areas…”; par 78: “… distance from the implant surface patch to the bone surface can be computed from any known algorithm for surface distance computation… surface patch… implant surface patch…”; FIG. 4 illustrates a color map and a graduated scale which illustrates the degree of misalignment between the joint’s articulating surface and the surface of the implant model) configured to at least partially replace the articulation surface (par 6: “execute joint replacement and resurfacing operations…”; par 36: “… system 10 is configured for performing joint replacement or resurfacing surgeries, such as knee or hip replacement surgery…”; Fig. 2 illustrates a knee replacement implant that replaces the articulation surface of the knee. Fig. 4 illustrates that knee implant positioned and replacing the knee articulation surface), wherein calculating the one or more regional misalignments comprises: determining corresponding segments in the target bone model and the prosthesis model (par 10: “… systems exist to aid the surgeon in determining the optimal position and size of the prosthesis. These systems generally work by measuring different dimensions of the bone in different areas and comparing these with the corresponding dimensions of a particular size of one type of implant from a range of sizes of the same implant type…”; par 76: “… discriminating score based on morphological shape mainly consists in the computation of a mean squared distance between two surfaces in predetermined areas…” NOTES the “areas” are segments of the target bone and their corresponding segments of the implant. par 78: “… distance from the implant surface patch to the bone surface can be computed from any known algorithm for surface distance computation… surface patch… implant surface patch…” NOTE a “surface patch” is an area or segment and the distance is computed between two corresponding surface patches); [define] one or more features from the corresponding segments; and calculating a similarity measure between the corresponding segment based on the [defined] one or more features of the corresponding segments (par 77 – 79: “specific surface patches are defined on each implant 3D mesh as triangles subsets. For example, a list of triangles can represent the trochlear groove, another set scan represent the medial anterior area and another one the lateral anterior area of the implant. In other words the algorithm calculates the mean squared distance between predefined zones on the implant and bone surfaces, such as the femoral grooves areas, the medial and lateral portions of the anterior flang, or the condyles. Obviously this could be extended to other surfaces of other joints, such as the hip joint… the distance from the implant surface patch to the bone surface can be computed from any known algorithm for surface distance computation. Finally from all the distances computed with the triangles in the implant surface patch, the Root Mean Square is computed and this gives the discriminating score for the particular patch.. particular zones within the patch…”); generate a visual articulation interface representation based on the one or more regional misalignments, the articulation interface representation indicative of one or more portions of the surface of the prosthesis being spatially misaligned with respective one or more portions of the articulation surface when the prosthesis model is positioned against the target bone model (FIG. 4; 
par 24: “… the present invention can provide a system that displays numerically and graphically on a screen that displays numerically and graphically on a screen the difference between the morphology of the bone and the shape of the implant using a map such as a color or intensity map…”; 
par 109 – 110: “display difference between operated knee and contra-lateral knee morphology taking into account worn and not worn surfaces. It will therefore be appreciated that the differences between the two displayed models, namely, the implant model selected from the database (FIG. 2) and the bone model derived from an imaging operation (FIGS. 3A- C), such as bone morphing , are superimposed on one another with differences between the two models being visually highlighted so as to permit a surgeon… to immediate and in real-time determine the degree of “fit” between the two models as and update the visual articulation interface representation in response to user input related to a change in position of at least one of the target bone model and the prosthesis model.

Lavallee_2012 does not explicitly teach “comprising: a processor unit” nor “extracting” nor “extracted.”

Further; while Lavallee_2012 teaches that a user can manually select and position the models during pre-operative planning (par 52: “in one exemplary embodiment, the invention provides a system for planning the position and size of a prosthesis based on... manual selection and positioning by the surgeon. Once an initial implant size and shape is selected and displayed on the screen, the system can indicate to the surgeon the difference in shape... this can be effectively accomplished by superimposing a map on the bone or implant displayed on the screen that depicts the difference...”) and while this may properly be found to make obvious to one of ordinary skill in the art the limitation of “user input related to a change in position of at least one of the target bone model and the prosthesis model” this does not explicitly recite any particular input and therefore does not explicitly teach “and update the visual articulation interface representation in response to user input related to a change in position of at least one of the target bone model and the prosthesis model.”

Bernhardt_2012 makes obvious feature “extracting” and “extracted” (page 240: “extraction of the implant contact surface from SRuCT data” “the three-dimensional charater of the SRuCT data enables visualization of the bone-implant contact as a surface (BIC for CT-3D)… bon/implant interface… the Z-axis is related to the distance from the implant. A scan along the X or Y-axis of the rectangle gives information about the amount of bone around the implant and along the implant Z-axis… found as described in the SRuCT image… define a region of interest (ROI)… a median value was calculated for the superimposed three pixel layers…” NOTE: BIC stands for Bone –Implant-Interface. The above teaches extract features of the bone and implant and calculate a measure of where the bone and implant are in contact. Fig. 1 region of interest for evaluation of bone-implant contact. Fig. 3 “morphological information of bone tissue can be assessed by light microscopy” Fig. 3 shows sliced images or segmentation of an image. Fig. 2 shows BIV and this is also a measure of correspondence.)

Lavallee_2012 and Bernhardt_2012 are analogous art because they are from the same field of endeavor called finite implants. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lavallee_2012 and Bernhardt_2012. The rationale for doing so would have been that Lavallee_2012 teaches that CT’s MRI, Ultrasound, Fluoroscopy may be used to obtain pre-operative or intra-operative images (par 6) and that the invention can provide a system for determining the three dimensional shape of the bone surface in the vicinity of the articulating joint and in particular in the vicinity of the prosthesis implantation area by using image-based techniques (par 18) and that the bone model building procedure includes “image matching” and hybrid methods (par 44, 45). Bernhardt_2012 investigated the use of SRuCT to extract information about the bone and implant interface and concluded SRuCT is non-destructive and because of the digital 3D representation of implant and bone it is possible to simulate behavior of the implant with the bone (page 246) and the the Lavallee_2012 and Bernhardt_2012 for the benefit of extracting information about the bone-implant interface in order to build a model to obtain the invention as specified in the claims.

While both Lavallee_2012 and Bernhardt_2012 teach a computerized system neither explicitly teach “comprising: a processor unit.”

Blau_2009 make obvious “comprising: a processor unit” (par 18: “memory containing executable instructions and a processor programmed using the instructions to perform a method…” FIG. 1B block 150: “processor”).

Lavallee_2012 and Bernhardt_2012 and Blau_2009 are analogous art because they are from the same field of endeavor called implants. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lavallee_2012 and Blau_2009. The rationale for doing so would have been that Lavallee_2012 teaches a computerized device/system/method and Blau_2009 teaches a computer has a processor that is programmed to perform a method. Therefore it would have been obvious to combine Lavallee_2012 and Blau_2009 for the benefit of having a processor to execute the computerized method on the device/system to obtain the invention as specified in the claims.

Lavallee_2012 and Bernhardt_2012 and Blau_2009 does not explicitly teach “and update the visual articulation interface representation in response to user input related to a change in position of at least one of the target bone model and the prosthesis model.”


Uthgenannt_2010; however, makes obvious “and update the visual articulation interface representation in response to user input related to a change in position of at least one of the target bone model and the prosthesis model.” (par 39: “... the model can be sized for viewing on any appropriate screen size and may be cropped, rotated, etc. as selected by the individual (e.g. the surgeon) viewing the screen...”; par 40: “At 130, a preliminary pre-operative plan of the surgical procedure can be prepared... the preliminary pre-operative plan can include a recommendation of particular implants... the pre-operative surgical plan can be in the form of digital images that can be viewed interactively using a computer modeling software, as such as the software referenced above...” par 80: “... slider bars 520... a cropped and zoomed image may only include a portion of the bone or region to be cut or resected for viewing by the surgeon...”; par 83: “... an image representing a portion of the file on the display screen 740. That is the pre-operative plan...” ).

Lavallee_2012 and Uthgenannt_2010 are analogous art because they are from the same field of endeavor called software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lavallee_2012 and Uthgenannt_2010. The rationale for doing so would have been that Lavallee_2012 teaches to perform pre-operative planning and that a surgeon and manually position bone and implant models (par 52: “... manual selection and positioning by the surgeon...”) and Uthgenannt_2010 teaches software used during pre-operative planning that provides various inputs such as size, cropping, rotating, etc. which can be used by the surgeon (par 38). Therefore it would have been obvious to combine Lavallee_2012 and Uthgenannt_2010 for the benefit of having input commands used by the surgeon during planning to obtain the invention as specified in the claims.



Claim 46. The limitations of claim 46 are substantially the same as those of claim 33 and are rejected due to the same reasons as outlined above for claim 33. The additional limitations of “a method” are made obvious by Lavallee_2012 (page 7 item 15: “a method for performing computer-assisted orthopedic surgery…”; par 2: “the present invention relates to a method and system…”; par 12: “the present invention relates to a method and system for implanting at least one prosthesis in a joint…”).

Claim 59. The limitations of claim 59 are substantially the same as those of claim 33 and are rejected due to the same reasons as outlined above for claim 33. Blau_2009 makes obvious the additional limitations of “A non-transitory machine-readable storage medium including instructions that, when executed by a machine, cause the machine to” (par 18: “memory containing executable instructions and a processor programmed using the instructions to perform a method…” FIG. 1B Block 160: memory, 164: instructions).

Claim 72. The limitations of claim 72 are substantially the same as those of claim 33 and are rejected due to the same reasons as outlined above for claim 33. Lavallee_2012 makes obvious the additional limitations of “based on a location or morphological feature of surface representations of the target bone model and the prosthesis model” (par 57 - 58: “the system of the present invention includes the morphological shapes of the implant compared to the shape of the anatomical bone surface in the optimized process in order to find the best fitting implant type, size, and position. The morphological comparison between the implant 3D model and the bone 3D model can take place for any of the optimization criterion…”; par 76: “… computation of the cost function value or discrimination score based on morphological shape mainly consists in the computation of a mean squared distance between two surfaces in predetermined areas…”)

Claim 73. The limitations of claim 73 are substantially the same as those of claim 33 and are rejected due to the same reasons as outlined above for claim 33. Lavallee_2012 makes obvious the additional limitations of “wherein the similarity measures comprises distance measurements between the extracted one or more features in the corresponding segments” (par 62: “… alignment criteria.. the distance between the implant model and the bone model is minimized…”; par 75: “morphology matching criteria, the cost functions are translated in terms distance between surfaces, which have to be minimized…”; par 76: “… computation of the cost function value or discrimination score based on morphological shape mainly consists in the computation of a mean squared distance between two surfaces in predetermined areas…”; par 77: “… the algorithm calculates the mean squared distance between predefined zones on the implant and bone surface…”; par 78: “any known algorithm for surface distance computation…”).

Claims 34, 47, 60. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Additionally Lavallee_2012 obvious makes the limitation of “wherein the corresponding segments in the target bone model and the prosthesis model are determined based on location or morphological features of surface representations of the target bone and the prosthesis model” (par 57 - 58: “the system of the present invention includes the morphological shapes of the implant compared to the shape of the anatomical bone surface in the optimized process in order to find the best fitting implant type, size, and position. The morphological comparison between the implant 3D model and the bone 3D model can take place for any of the optimization criterion…”; par 76: “… computation of the cost function value or discrimination score based on morphological shape mainly consists in the computation of a mean squared distance between two surfaces in predetermined areas…”)

Claim 35, 48, 61. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Additionally Bernhardt_2012 obvious makes the limitation of “Wherein the extracted one or more features are intensity based features” (page 238: “… the strength of SRuCT in constrast to desktop uCT systems is the possibility to use monoenergetic X-rays with high intensity in order to eliminate metal-induced artifacts at the implant surface…”; Page 246: “… an advantage of SRuCT in contrast to conventional uCT… reduced with high-resolution uCT-scanners and sufficient X-ray intensity… the analysis… is more feasible using a SRuCT…”; page 240: “… synchrotron beam… visualization of the threshold grey values of the raw data from SRuCT… no effects from X-ray scattering…”;  Fig. 3 illustrates the three-dimensional absorption values is grey scale. The whites and grey are different intensities.)

Claims 36, 49, 62 Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious “Wherein the similarity measure is computed as a , mutual information (par 81 - 82: “distance map visualization… distance map…”), or ratio image uniformly based on the extracted one or more intensity features of the corresponding segments” (par 96: “using the ratio of width to AP dimensions to best match the implant to bone…”

 Additionally Bernhardt_2012 obvious makes the limitation of “Wherein the similarity measure is computed as a correlation coefficient), mutual information, or ratio image uniformly based on the extracted one or more intensity features of the corresponding segments” (page 247: “… the correlation coefficents between SRuCT and histology are R= 0.97 for BIC (bone-implant contact) and R = 0.83 for BIV…” this teaches o use a correlation coefficient to measure the bone-implant interface.).

Claims 37, 50, 63. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the similarity measure comprises distance measures between the extracted one or more features in the corresponding segments” (par 81 - 82: “distance map visualization… distance map…”)

Claims 38, 51, 64. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the target bone model includes a first three-dimensional graphical representation of the first surface of the target bone, and the prosthesis model includes a second three-dimensional graphical representation of the second surface of the prosthesis” (abstract: “… a three dimensional geometrical surface model of a first bone and a database containing three 3 dimensional implant models of a plurality of available implants… display on a screen the three dimensional implant model. The computer superimposes on the screen the implant model on top of the model of the first bone…” Figure 2, 3, 4; par 13, 16, 18: “three dimensional” par 47: “… preferred embodiments of the present invention, three dimensional geometrical surface models…”).

Claims 39, 52, 65. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious Wherein the processor unit is further configured to generate a plurality of specified angles of view of at least one of the target cone model, the prosthesis model, and the articulation interface representation (par 54: “… criteria can be of different categories including:… axis alignment… specific angle orientation…” par 59: “… the surgeon can manually fine-tune the rotational (axial) alignment… of the implant with respect to multiple criteria, including boney landmarks… while simultaneously 

Claims 40, 53, 66 Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33, 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the processor unit being configured to generate the visual articulation interface representation comprises the processor unit being configured to generate a color-coded representation, the color-coded representation including a first color associated with a first portion of the second surface of the prosthesis being misaligned in a first direction with a first portion of the first surface of the target bone, and a different second color associated with a second portion of the second surface of the prosthesis being misaligned in a second direction with a second portion of the first surface of the target bone” (Fig. 3, Fig. 4 (- 4 to 4 scale is a colored one; par 24 “displays numerically and graphically on a screen… using a map as a color or intensity map…”; par 52; par 81 – 82).


Claims 41, 54, 67 Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 38, 53, 66 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the color-coded representation further includes a third color different from the first and second colors, the third color associated with a third portion of the second surface of the prosthesis being disposed within a third specified range relative to, and not misaligned with, a third portion of the first surface” (Fig. 3, Fig. 4 (- 4 to 4 scale is a colored one; par 24 “displays numerically and graphically on a screen… using a map as a color or intensity map…”; par 52; par 81 – 82).

Claims 42, 55, 68 Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 46, 59 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the instructions to cause the machine to generate the visual articulation interface representation comprise instructions that cause the machine to generate a color-coded representation, the color-coded representation including a first set of colors each associated with the first portion of the second surface of the prosthesis being misaligned in the first direction with the first portion of the first surface of the target bone by a first specified amount, and a second set of colors each associated with the second portion of the second surface of the prosthesis being misaligned in the second direction with the second portion of the first surface of the target bone by a second specified amount.” (Fig. 3, Fig. 4 (- 4 to 4 scale is a colored one; par 24 “displays numerically and graphically on a screen… using a map as a color or intensity map…”; par 52; par 81 – 82).

Claims 43, 56, 69 Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the processor unit is further configured to generate an annotative representation, the annotative representation including a first marking associated with a first portion of the second surface of the prosthesis being misaligned in a first direction with a first portion of the first surface of the target cone, and a different second marking associated with a second portion of the second surface of the prosthesis being misaligned in a second direction with a second portion of the first surface of the target bone” (Fig. 3, Fig. 4 (- 4 to 4 scale is a colored one; par 24 “displays numerically and graphically on a screen… using a map as a color or intensity map…”; par 52; par 81 – 82).

Claims 44, 57, 70. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 38, 53, 66 obvious as outlined above. Lavallee_2012 also makes obvious “wherein the processor unit being configured to update the visual articulation interface representation comprises the processor unit being configured to: re-calculate the one or more regional misalignments in response to the user input related to the change in position of at least one of the target bone model and the prosthesis model; and update the visual articulation interface representation based on the change in position and the re-calculated one or more regional misalignments” (par 31: “FIGS. 3A-C are perspective views of the implant file of FIG. 2 superimposed on a bone model in three different positions with various maps...”; par 110: “... the implant model selected from the database (FIG. 2) and he bone model derived from an imaging operation (FIGS 3A-C), such as bone morphing, are superimposed on one another with differences between the two models being visually highlighted so as to permit a surgeon, etc., to immediate and in real-time determine the degree of “fit” between the two models as shown in FIGS. 3A-C... reflect the degree of distance where the implant model departs from the bone model in localized areas, can be illustrated using a color map to show the relative degree of difference... the areas with higher concentration of stippling represent areas where the two models depart the greatest, while areas with no stippling represent areas where a close (good) fit exists...”; NOTE: that figures 3A -C illustrate changes in the stippling patterns which indicates that the degree of fit has been recalculated. par 111: “… one advantage of the present system is that the user (surgeon) can load a model of a different implant model from the database and display in real time in a superimposed manner over the bone model to determine the relative degree of fit between the two. This ability to select amongst a group of stored implant models in the database, allows the surgeon to very quickly compare and evaluate a number of different implants...”; par 89: “... pre-operative or intra-operative imaging...” NOTE: imaging operations may be either pre-operative of intra-operative. 


Claims 45, 58, 71. Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 38, 53, 66 obvious as outlined above. Lavallee_2012 also makes obvious “ further comprising instructions that cause the machine to: compute an alignment index using the visual articulation interface representation, and to determine a desirable alignment between the first surface of the target bone and the second surface of the prosthesis in response to the alignment index meeting a specified criterion” (par 81 – 82: “… where the number zero (0) is a perfect match. By visualizing the degree of match, the map 205 thus provides an easy to use system for the surgeon to determine the best fit…”).

Claim 74: Lavallee_2012 and Bernhardt_2012 and Blau_2009 and Uthgenannt_2010 make all the limitations of claims 33 obvious as outlined above.  Uthgenannt_2010 makes obvious “wherein the user input further comprises one or more of scaling, reflecting, stretching, and shrinking of the implant model, wherein updating the visual articulation interface representation is further based on the one or more of scaling, reflecting, stretching, and shrinking of the implant model” (par 39: “... the model can be sized for viewing on any appropriate screen size and may be cropped, rotated, etc. as selected by the individual (e.g. the surgeon) viewing the screen...”; par 40: “At 130, a preliminary pre-operative plan of the surgical procedure can be prepared... the preliminary pre-operative plan can include a recommendation of particular implants... the pre-operative surgical plan can be in the form of digital images that can be viewed interactively using a computer modeling software, as such as the software NOTE: Par 39 -  40 teaches to view a pre-operative plan interactively using software that can change the size of the model for viewing on a screen as well as crop and rotate, etc. the image. “Sizing for viewing” makes obvious the limitation of “scaling” as well as “shrinking” Also “rotating” makes obvious “reflecting” because 180 degree “rotation” around any axis is a reflection around that axis. par 80: “... slider bars 520... a cropped and zoomed image may only include a portion of the bone or region to be cut or resected for viewing by the surgeon...”; par 83: “... an image representing a portion of the file on the display screen 740. That is the pre-operative plan...”  NOTE: par 80 – 83 teaches to crop and zoom as pre-operative plan and this makes obvious the limitations of “scaling” “stretching” and “shrinking”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN S COOK/Primary Examiner, Art Unit 2146